Citation Nr: 0603784	
Decision Date: 02/09/06    Archive Date: 02/22/06

DOCKET NO.  03-15 724	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA ) Regional Office (RO)
in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a rating higher than 10 percent for right 
knee arthritis.

2.  Entitlement to a rating higher than 10 percent for left 
knee arthritis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

G. Zills, Counsel


INTRODUCTION

The veteran served on active duty from August 1959 to August 
1962.

This case comes before the Board of Veterans' Appeals (Board) 
from a December 2002 RO decision which denied a rating higher 
than 10 percent for arthritis of both the right knee and the 
left knee.  In April 2004, the veteran testified at a hearing 
before the RO.


FINDINGS OF FACT

1.  The veteran's right knee arthritis has been recently 
manifested by range of motion from 10 degrees to 90 degrees 
with additional limitation of motion from pain on use.

2.  The veteran's service-connected left knee arthritis is 
manifested by range of motion from 10 degrees to 85 degrees.


CONCLUSIONS OF LAW

1.  The criteria for a 20 percent rating for right knee 
arthritis, but no higher, have been met.  38 U.S.C.A. § 1155 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 
4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5256, 5257, 5260, 
5261 (2005).

2.  The criteria for an evaluation greater than 10 percent 
for left knee arthritis have not been met.  38 U.S.C.A. § 
1155 (West 2002 & Supp. 2005); 38 C.F.R. §§ 4.1, 4.2, 4.7, 
4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5256, 5260, 
5261 (2005).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Disability evaluations are determined by applying the 
criteria set forth in the VA Schedule for Rating Disabilities 
(Rating Schedule), found in 38 C.F.R. Part 4.  The Board 
attempts to determine the extent to which the veteran's 
service-connected disabilities adversely affect his ability 
to function under the ordinary conditions of daily life, and 
the assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10.  Regulations 
require that where there is a question as to which of two 
evaluations is to be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary 
importance.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  
Therefore, the Board will evaluate the evidence to determine 
whether an increased rating is warranted for the veteran's 
present level of disability.

The veteran's right knee arthritis is currently rated as 10 
percent disabling.  Degenerative arthritis is rated based on 
range of motion.  Diagnostic Code 5256 provides that where 
there is ankylosis of the knee at a favorable angle, and full 
extension or slight flexion between 0 and 10 degrees, a 30 
percent evaluation will be assigned.  38 C.F.R. § 4.71a, 
Diagnostic Code 5256.  Limitation of flexion of a leg is 
rated 0 percent when limited to 60 degrees, 10 percent when 
limited to 45 degrees, and 20 percent when limited to 30 
degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5260.  
Limitation of extension of a leg is rated 0 percent when 
limited to 5 degrees, 10 percent when limited to 10 degrees, 
and 20 percent when limited to 15 degrees.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5261.

The standardized description of joint measurements is 
provided in Plate II under 38 C.F.R. § 4.71a (2005).  For VA 
purposes, normal extension and flexion of the knee is from 0 
to 140 degrees.  38 C.F.R. § 4.71a, Plate II (2005).

In VAOPGCPREC 9-04, the General Counsel held that separate 
ratings may be assigned for limitation of flexion and 
limitation of extension of the same knee.  VAOPGCPREC 9-04 
(Sept. 17, 2004), 69 Fed. Reg. 59990 (2004).  Specifically, 
where a veteran has both a limitation of flexion and a 
limitation of extension of the same leg, the limitations must 
be rated separately to adequately compensate for functional 
loss associated with injury to the leg.  Id.

The VA General Counsel has also concluded that a claimant who 
has arthritis and instability of a knee may be rated 
separately under Diagnostic Codes 5003 and 5257, and that 
evaluation of knee dysfunction under both codes would not 
amount to pyramiding under 38 C.F.R. § 4.14.  See VAOPGCPREC 
23-97 (July 1, 1997), 62 Fed. Reg. 63604 (1997); VAOPGCPREC 
09-98 (August 14, 1998), 63 Fed. Reg. 56704 (1998).  
Diagnostic Code 5257 rates other impairment of the knee, 
recurrent subluxation or lateral instability, as 10 percent 
when slight, 20 percent when moderate, and 30 percent when 
severe.  See 38 C.F.R. § 4.71a, Diagnostic Code 5257 (2005).  

In this case, although the veteran has reported occasional 
right knee instability, his most recent VA examination 
contains no indication of abnormal instability or 
subluxation.  Evidence of record does not support the 
assignment of a separate or an increased rating for the 
veteran's service-connected right knee arthritis under 
Diagnostic Code 5257, as the findings concerning the right 
knee do not show any findings of instability or do not meet 
or more nearly approximate slight recurrent subluxation or 
lateral instability.  See 38 C.F.R. §§ 4.7, 4.71a, Diagnostic 
Code 5257 (2005); see also VAOPGCPREC 23-97.  The post-
service medical record, as whole, provides evidence against 
such a finding. 

Upon consideration of the above criteria required for a 
higher rating, the Board finds that such criteria are not 
demonstrated by the competent medical evidence of record.  VA 
outpatient treatment records and examinations over the time 
period relevant to the appeal do not show right knee flexion 
of 45 degrees or less, as required for a separate compensable 
rating based on limitation of flexion.  The veteran's most 
recent VA examination in April 2005 found right knee flexion 
of 90 degrees.  Furthermore, the evidence of record does not 
show right knee extension of 15 degrees or higher, as 
required for a rating higher than 10 percent based on 
limitation of extension.  The April 2005 VA examination found 
right knee extension of 10 degrees, which supports only the 
veteran's current 10 percent rating.  There is also no 
evidence of ankylosis, and thus a 30 percent rating is not 
warranted under Diagnostic Code 5256.

The Board notes that evaluation of the veteran's right knee 
arthritis must also include functional disability due to pain 
under the provisions of 38 C.F.R. §§ 4.40, 4.45, 4.59.  See 
also DeLuca v. Brown, 8 Vet. App. 202, at 204-206, 208 
(1995).  

Disability of the musculoskeletal system is the inability to 
perform normal working movement with normal excursion, 
strength, speed, coordination, and endurance.  Weakness is as 
important as limitation of motion, and a part which becomes 
disabled on use must be regarded as seriously disabled.  
However, a little-used part 
of the musculoskeletal system may be expected to show 
evidence of disuse, such as through atrophy.  38 C.F.R. § 
4.40 (2005).

The provisions of 38 C.F.R. §§ 4.45 and 4.59 contemplate 
inquiry into whether there is crepitation, limitation of 
motion, weakness, excess fatigability, incoordination, 
impaired ability to execute skilled movements smoothly, pain 
on movement, swelling, deformity, or atrophy of disuse.  
Instability of station, disturbance of locomotion, and 
interference with sitting, standing, and weight-bearing are 
also related considerations.  It is the intention of the 
rating schedule to recognize actually painful, unstable, or 
mal-aligned joints, due to healed injury, as at least 
minimally compensable.  38 C.F.R. § 4.59 (2005).

The veteran's most recent VA examination indicates that his 
right knee has additional limitation secondary to weakness 
and lack of endurance with repetitive use.  He is reported as 
being functionally impacted and limited by pain.  Based on 
such evidence, the Board finds that, when the ranges of 
motion in the right knee are considered together with the 
evidence of functional loss due to right knee pathology, the 
evidence supports a conclusion that the loss of motion in the 
right knee more nearly approximates the criteria for a 20 
percent rating under Diagnostic Code 5261, when given 
consideration of the provisions of 38 C.F.R. §§ 4.40 and 
4.45.  See DeLuca, supra.  

The Board has considered all potential applicable diagnostic 
codes.  However, there is no diagnostic code that provides a 
basis for assigning a rating higher than 20 percent.  The 
Board has also considered whether the record raises the 
matter of an extraschedular rating under 38 C.F.R. § 
3.321(b)(1).  38 C.F.R. § 3.321(b)(1) applies when the rating 
schedule is inadequate to compensate for the average 
impairment of earning capacity for a particular disability.  
There is no competent evidence that the disability at issue 
causes marked interference with employment or requires 
frequent hospitalizations or otherwise produces unrecognized 
impairment suggesting extraschedular consideration is 
indicated.  

In the judgment of the Board, the veteran's right knee 
arthritis is manifested by arthritis with pain on use which 
produces some limitation of motion, as well as functional 
loss due to right knee pathology during flare-ups.  Such 
evidence supports a higher rating of 20 percent for right 
knee arthritis.  Without consideration of the veteran's 
functional impairment, including pain, the 20 percent 
evaluation could not be justified. 

The Board finds that the evidence supporting a 20 percent 
rating is first shown in the medical evidence of record at 
the time of the April 2005 VA examination.  Medical evidence 
in the claims file prior to April 2005 does not show the 
requisite level of right knee arthritis with limitation of 
motion and functional loss to meet the criteria for a rating 
higher than 10 percent.  In any event the issue of the 
effective date of this award is not before the Board at this 
time. 

With regard to the left knee, the veteran's left knee 
arthritis is currently rated as 10 percent disabling.  Upon 
consideration of the criteria set forth above for a higher 
rating, the Board finds that such criteria are not 
demonstrated by the competent medical evidence of record.  VA 
outpatient treatment records and examinations over the time 
period relevant to the appeal do not show left knee flexion 
of 45 degrees or less, as required for a separate compensable 
rating based on limitation of flexion.  The veteran's most 
recent VA examination in April 2005 found left knee flexion 
of 85 degrees.  Furthermore, the evidence of record does not 
show left knee extension of 15 degrees or higher, as required 
for a rating higher than 10 percent based on limitation of 
extension.  The April 2005 VA examination found left knee 
extension of 10 degrees, which supports only the veteran's 
current 10 percent rating.  There is also no evidence of 
ankylosis, and thus a 30 percent rating is not warranted 
under Diagnostic Code 5256.

The Board also notes that while separate ratings for 
instability of the knee are available as explained above, the 
veteran is already in receipt of a separate 10 percent rating 
based on instability of the left knee, and such rating is not 
currently on appeal before the Board at this time.
  
Additionally, as noted above, the disabling factors under 38 
C.F.R. §§ 4.40, 4.45, and 4.59 have been considered as they 
relate to left knee arthritis.  See DeLuca, supra.  VA 
examination reports and outpatient treatment records 
associated with the claims file do not indicate any 
additional loss of range of motion or functional impairment 
of the left knee due to flare-ups or pain.  Unlike the right 
knee, the Board finds that there is no objective indication 
that pain on use of the left knee results in such limitation 
of motion that a rating higher than 10 percent would be 
justified under the limitation-of-motion codes.  38 C.F.R. §§ 
4.40, 4.45, 4.59; Deluca, supra.  The evidence taken as a 
whole suggests that right knee impairment is more severe than 
left knee impairment.  Simply stated, without consideration 
of the veteran's complaints of pain in his left knee, the 
current evaluation could not be justified. 

The preponderance of the evidence is against an evaluation 
greater than 10 percent for left knee arthritis.  Thus, the 
benefit-of-the-doubt rule does not apply, and the claim must 
be denied.  38 U.S.C.A. § 5107(b); Gilbert, supra.

The Veterans Claims Assistance Act of 2000

Review of the claims folder reveals compliance with the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 
5100 et seq. (West 2002 & Supp. 2005).  See 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a) (2005).  That is, by way of 
letters dated in February 2002 and June 2003, as well as the 
rating decision, statement of the case (SOC), and the 
supplemental statements of the case (SSOCs), the RO advised 
the veteran of the evidence needed to substantiate his claims 
and explained what evidence VA was obligated to obtain or 
assist the veteran in obtaining and what information or 
evidence the veteran was responsible for providing.  

In addition, these documents generally informed the veteran 
that it was necessary to send any evidence in his possession 
that supports his claims to VA.  There is no allegation from 
the veteran that he has any evidence in his possession that 
is needed for a full and fair adjudication of these claims.  
Additionally, the Board notes that the SOC supplied to the 
veteran included the text of the regulation that implements 
the notice and assistance provisions from the statute.  The 
Board is satisfied that the RO has provided all notice 
required by the VCAA.   38 U.S.C.A. § 5103(a).  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004).  

The Board observes that the RO did not provide the veteran 
with VCAA notice satisfying all of the elements set forth 
above prior to the December 2002 adverse determination on 
appeal.  Pelegrini, supra.  However, the Board is satisfied 
that the documents discussed above, when taken together, 
fully notified the veteran of his rights and responsibilities 
under the VCAA and advised him of the need to give to VA any 
evidence pertaining to his claims, such that there is no 
defective notice resulting in any prejudice to the veteran.  
Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).  See Conway 
v. Principi, 353 F.3d 1369 (Fed. Cir. 2004) (holding that the 
Court must take due account of the rule of prejudicial error 
when considering compliance with VCAA notice requirements); 
see also Sutton v. Brown, 9 Vet. App. 553 (1996); 38 C.F.R. § 
20.1102 (harmless error).  

Moreover, the Board emphasizes that neither the veteran nor 
his representative has made any showing or allegation of 
defect in timing or content of VCAA notice that results in 
prejudice to the veteran.  See Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005) (the appellant bears the initial burden of 
demonstrating VA's error in the adjudication of a claim and 
how that error was prejudicial).
With respect to the duty to assist, VA must also make 
reasonable efforts to assist the appellant in obtaining 
evidence necessary to substantiate the claims for the 
benefits sought, unless no reasonable possibility exists that 
such assistance would aid in substantiating the claims.  38 
U.S.C.A. § 5103A(a); 38 C.F.R. § 3.159(c),(d).  

The duty to assist includes obtaining records of relevant 
treatment at VA facilities, and any other relevant records 
held by any Federal department or agency identified by the 
appellant.  If VA is unable to obtain records identified by 
the appellant, VA must notify him of the identity of the 
records that were not obtained, explain the efforts taken to 
obtain the records, and describe any further action to be 
taken.

In this case, the Board finds that VA has met its duty to 
assist the appellant in the development of his claims under 
the VCAA.  VA examinations have been provided, and the 
veteran's service medical records, VA treatment records, and 
private records have been associated with the claims file.  
The veteran has not identified any other outstanding evidence 
to be obtained. 
 
Accordingly, the Board finds that VA has satisfied its duty 
to notify and to assist pursuant to the VCAA.   See 38 
U.S.C.A. §§ 5102 and 5103 (West 2002 & Supp. 2005); 38 C.F.R. 
§ 3.159(b) (2005); Quartuccio, supra; Pelegrini, supra.


ORDER

An increased rating of 20 percent for right knee arthritis 
for the period of time from April 9, 2005 is granted subject 
to regulations governing awards of monetary benefits. 

A rating higher than 10 percent for left knee arthritis is 
denied.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


